Citation Nr: 9913823	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-06 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a right eye 
disorder described as partial right eye ophthalmoplegia 
involving rectus and inferior obliques, with traumatic 
stenosis of the lachrymal duct, endophthalmos, a lid scar and 
20/20 bilateral vision (right eye disorder) currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied entitlement to an 
evaluation in excess of 10 percent for a service connected 
right eye disorder.  The Board notes that the veteran's May 
1998 written statement appears to assert a claim for an 
increased rating for service-connected facial injuries in 
addition to perfecting an appeal regarding his right eye 
disorder.  Because review of the claims file does not 
disclose how or if the RO responded to this claim the matter 
is referred back to the RO for appropriate action.


REMAND

A preliminary review of the record discloses that a Notice of 
Disagreement (NOD) for which the RO's March 1998 Statement of 
the Case (SOC) acknowledges receipt in January 1998 appears 
to be missing.  The RO should locate this document and 
associate it with the claims file.

The Board also notes that the RO's September 1997 rating 
decision does not cite other medical evidence that must be 
considered if it is available.  The VA is deemed to have 
constructive knowledge of pertinent VA medical records 
notwithstanding whether they are included as evidence in a 
veteran's claims file at the time of a VA decision.  Bell v. 
Derwinski, 2 Vet. App. 611, 612-613 (1992).  Therefore, the 
RO should also attempt to determine whether there exists 
documentation of VA and other medical treatment of the 
veteran's right eye disability in addition to that already 
associated with the claims files.  For example, in a March 
1995 written statement the veteran informed the RO that he 
had been scheduled for right eye surgery later that month.  
However, if the surgery took place there are no medical 
records of it associated with the claims file.  Similarly, 
the veteran's October 1998 Board hearing testimony seemed to 
refer to regularly scheduled VA treatment of his right eye 
disorder, all of the documentation of which may not be 
associated with the claims file.

Finally, the Board notes that the claims file does not 
include a VA examination of the veteran's right eye for the 
purposes of adjudicating this claim or the veteran's prior 
claims for an increased disability rating for his right eye 
disorder.  The RO's September 1997 rating decision and March 
1998 SOC appear to acknowledge the need for the veteran to 
have a current and more extensive examination as a basis for 
a fully informed and accurate rating.  The Board recognizes 
the RO's conscientious and repeated but unsuccessful efforts 
to have the veteran undergo a right eye examination 
pertaining to prior similar claims.  Nevertheless, the Board 
believes that the RO should make an additional effort to have 
the veteran examined for this claim.

Therefore, in order to give the veteran full consideration 
with respect to the instant appeal, it is the Board's opinion 
that this matter must undergo further development.  
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should locate the NOD which 
the veteran filed in response to the 
March 1997 rating decision and associate 
this document with the claims file.  If 
the NOD is unavailable the RO should 
ensure that this case is properly 
prepared for appeal.

2.  The RO should request that the 
veteran identify all sources of medical 
treatment which the veteran received for 
his service-connected right eye disorder 
and that he provide signed authorizations 
as required for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources identified and 
not currently of record should then be 
requested and associated with the claims 
file.

3.  The RO should then arrange for all 
appropriate VA examinations to determine 
the nature and severity of the veteran's 
right eye disorder.  All indicated 
studies must be conducted.  The claims 
file or copies of pertinent documents 
located therein and a copy of this remand 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations.  The examiners should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
examining physician should review 
pertinent aspects of the veteran's 
medical history and comment on the 
effects of the veteran's service-
connected right eye disorder upon the 
veteran's ordinary activity and on how it 
impairs him functionally.  A clear 
rationale supporting all conclusions 
should be provided.  The veteran is 
advised that failure to report for the 
scheduled examinations may have adverse 
consequences to his claim.  38 C.F.R. § 
3.655 (1998); Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  The RO should then review the record 
and readjudicate the claim.  If the 
determination remains adverse to the 
veteran both the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  The 
veteran and his representative should be 
given the opportunity to timely respond.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action until otherwise 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



